The plaintiff in error was convicted of selling whisky, and sentenced to pay a fine of $50 and costs and be confined in the county jail for a period of 30 days, from which judgment and sentence the plaintiff in error has appealed to this court. The appeal in this case was filed in this court August 30, 1929. No briefs have been filed on behalf of plaintiff in error, and no appearance made for oral argument.
Where no briefs are filed and no appearance made, the court will presume that the appeal has been abandoned or is without merit. A careful examination of the record discloses that the evidence is sufficient to support the verdict of the jury.
No fundamental or prejudicial errors appearing in the record, the judgment of the trial court is affirmed.